DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  APOLLO MUNITIONS RESEARCH, INC., a Florida corporation, and
                  BRUCE A. BERNSTEIN,
                       Appellants,

                                    v.

  GRAY FOX AVIATION AND LOGISTICS, INC., a Florida corporation,
           DALE SCOTT WOOD and JAMES PARENT,
                         Appellees.

                              No. 4D19-1726

                          [February 27, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE18-018508
(07).

    John J. Shahady of Shahady & Wurtenberger, P.A., Fort Lauderdale,
for appellants.

   Eric Pendergraft and John E. Page of Shraiberg, Landau & Page, P.A.,
Boca Raton, for appellees Gray Fox Aviation and Logistics, Inc., and Dale
Scott Wood.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.


                          *          *          *

   Not final until disposition of timely filed motion for rehearing.